Case 5:18-cv-00920-G Document 49-8 Filed 06/03/19 Page 1 of 14

 

From: Rachelle Soto <rachellespen@gmail.com>

Sent: 4/18/2018 11:04:03 PM -0500

To: Bethany Burke <bethany@blushingbooks.com>

cc: ~Allison <allison@blushingbooks.com>

Subject: Re: Knockoff of Born to be Bound

Attachments: Crave to Conquor parapharasing..xlsx; Nora Ash asking me to make

publick statement.png
Hi Anne,

I am so excited that you are enjoying France! Don’t worry, my lips are sealed. But I’m still
cheering for you from Virginia.

Okay, here are my thoughts. It’s important to take a stand. After all, Blushing Books wouldn’t
just be doing this for me. You’re doing it for Blushing’s best interests too. Zoey Ellis is stealing
from both of us.

I would not write the author a warning letter. She is aware of what she did and has already
stirred up shit and lied by omission. File the DMCAs immediately to Amazon, iTunes, and B&N
(should only take 5 mins each). If you want to write her afterward with demands to see her
financials, by all means go for it.

I good friend of mine made it 44% if the way through CtC tonight and created a spreadsheet for
you with several instances where my verbiage was paraphrased, and the positions where it
happened between her book and my manuscript. Zoey Ellis basically wrote BTBB but from the
males POV... and badly. I know there are many more instances, but these are just what stood
out to her with a quick side by side. I will try to squeeze in a read through tomorrow to add to
this.

If amazon, iTunes, and B&N comply with the DMCA (which they should considering the
evidence) and a stink arises, I am prepared for the backlash. I went through it with Reborn, and
I’m not afraid. To settle it down, I will deflect to Blushing and remain distant and naive.
“Readers sent in complaints. The publisher filed a DMCA based on evidence they uncovered of
copyright infringement. Any issues should be raised with them. This is out of my hands.” And I
will remain silent publicly, unless it gets to a point that a single, professional post on the topic
(once again deflecting to the publisher) needs to be posted.

Some people will be reactive right out of the gate, but that’s why I have a publisher to hide
behind. It will pass quickly. So long as I stay above the fray, we’re all good. I’m very good at
not engaging with crazy.

Interesting article btw! As it was a summary judgement, I’m not concerned. The plaintiff should
not have made that mistake, and their lawyers should have known better to use a summary
judgement on a copyright case.

SOTO 000025
Case 5:18-cv-00920-G Document 49-8 Filed 06/03/19 Page 2 of 14

-Addison

On Wed, Apr 18, 2018 at 6:38 PM, Bethany Burke <bethany@blushingbooks.com> wrote:
Hi Rachelle,

I am in the loop on this. I don’t know if you spoke to Allison on the phone but the
screenplay thing that we talked about last fall when we had lunch with Katie? That’s
going on right now... I'm in France. As I told you last fall we are keeping this
extremely quiet, as nothing may come of it, and I would prefer that it just be kept
very separate from Blushing. But since you already did know, and I trust your
discretion 100%, I do want you to know that that’s where Iam. I am working every
day while over here, but with the time change plus what I’m actually doing, it’s a bit
limited.

I did want to say that I rushed to respond the other day without thinking. The only
time we’ve had a problem with Amazon basically denying EITHER party the right to
publish was when the dispute was about the exact same book and the dispute was
about who owns the rights. (And when that happens they WILL deny both parties -
even when absolutely iron clad contracts exist.) | Since that’s not the case here, it is
a moot point and one I should never have mentioned.

I’ve attached the initial proposal of a letter we crafted for Amazon. I do think the
fact that you've been contacted by a “friend” of Zoey Ellis and been asked to release
a statement supporting her work is very telling - and should be included.

Please review the attached and give us your thoughts.

I agree with others you’ve spoken to: I don’t think you will suffer any negative
consequences by moving forward. Amazon might not take the other author’s book
down - but I don’t see you/Blushing being penalized in any way. There’s no way she
could file anything against your book since yours came out two years earlier.

Here are my thoughts in no particular order. I do believe that it’s in our best
interests to not rush into this and make what we're doing as strong and as “right” as
possible.

#1. First, for us to ask that both books be removed (and thus also block the
publication of the third) we need to establish that both books contain similarities.
The list you sent was impressive, but it needs to also contain whether the similarity
was from book one, book two or both books.

#2. The last thing you want to do is pour over her books any longer, BUT if you
could establish a single sentence that’s directly plagiarized it would really strengthen
this. Another thing that would be fabulous is if you could point to similar story beats
. In other words, prove that she used your book as a template - 10% of the way in,
this happened 17% of the way in, this happened... even if the page counts are
different. I suspect what she did is went through your book, used it as an outline,
and then wrote her own words on top of your outline

SOTO _000026
Case 5:18-cv-00920-G Document 49-8 Filed 06/03/19 Page 3 of 14

#3. Third, for form’s sake, I believe the initial correspondence should properly be
with her. She must have a website, so we do have some way of getting in touch.
Blushing should send a letter to her demanding the removal of the books and the
immediate access to all financial records since technically she owes you all of those
royalties. It may be enough to scare her into doing it when she sees you are
serious. We give her 72 hours to respond, and then if she doesn't, we send a

second letter from our attorney. Then we go to Amazon.

#4. Also, for form’s sake, if we do contact Amazon, we need to send similar letters
to B&N and Apple.

#5. However, before we move ahead, I’d like you to really think about whether you
want to do this. I agree - it sickening - and clearly she plagiarized your entire plot.
But that having been said, is this really hurting you? If anything, fans of her books -
reading the reviews of her books - might buy yours. Controversy frequently helps
books I don't think there’s a point at which anyone would ever be on Amazon and be
trying to decide between her book and yours... and choose hers. They might read
both but one or the other? Probably not. If we move ahead with this, you will have
a profound enemy for life... someone who will likely attack you at every opportunity,
and get all of her friends to do so. She'll come up with another pen name - and be
your worst nightmare. I am NOT trying to tell you not to do it, but I do want you to
go into this with the clear-eyed understanding that as hard as it might be to swallow,
doing nothing is an option that should be on the table. However, if you want to go
ahead with it, Blushing supports you 100%

Also you might find this legal case interesting:
https://www.leagle.com/decision/19921354885fsupp4691 1264

Anne

On Apr 18, 2018, at 8:29 PM, Rachelle Soto <rachellespen@qmail.com>
wrote:

Now that I've thought it over, both books should be taken down. She
shouldn't profit off screwing me over. THANK YOU for your support on this.

On Wed, Apr 18, 2018 at 2:16 PM, Rachelle Soto <rachellespen@gqmail.com>
wrote:
Whoops, saw some spelling errors. Sorry. Lets try this again:

The story arc is a replica of Born to be Bound. Here are key points:

BTBB: Protagonist is leader of a violent army that has taken over a city. His
men follow without question.

CtC: Protagonist is leader of a violent army that has taken over a city. His men
follow without question.

BTBB: Omegas are dying off from attacks by Alphas. They go into hiding to
survive.
CtC: Omegas are dying off from attacks by Alphas. They go into hiding to

SOTO_000027
Case 5:18-cv-00920-G Document 49-8 Filed 06/03/19 Page 4 of 14

survive.

BTBB: Main protagonist is searching for the missing Omegas to give them to
his soldiers.

CtC: Main protagonist is searching for the missing Omegas to give them to his
soldiers.

BTBB: Protagonist has Beta confidant as second in command. It is the only
Beta in the army.

CtC: Protagonist has Beta confidant as second in command. It is the only Beta
in the army.

BTBB: Claire (an Omega) approaches protagonist disguised as a Beta in order
to help the Omegas.

CtC: Cailyn (an Omega) approaches protagonist disguised as a Beta in order to
help the Omegas.

BTBB: Claire suppresses her scent and estrous by use of drugs so that she can
pass for a Beta.

CtC: Cailyn suppresses her scent and haze by use of magic so that she can pass
for a Beta.

BTBB: Claire’s drugs fail in a room full of Alpha males. All Alphas who smell
her enter a rut. A fight breaks out. Protagonist fights off potential suitors and
steals her away.

CtC: Cailyn’s magic fails in a room full of Alpha males. All Alphas who smell
her enter a rut. A fight breaks out. Protagonist fights off potential suitors and
steals her away.

BTBB: Alpha undresses before Omega. "You are fighting your cycle."
CtC: Alpha undresses before Omega. “You fight your instincts.”

BTBB: Omega fights instincts to refuse Alpha’s advances. Fails.
CtC: Omega fights instincts to refuse Alpha’s advances. Fails.

BTBB: Omega is mindless in her estrous. Has no free will to reject Alpha.
CtC: Omega is mindless in her haze. Has no free will to reject Alpha.

BTBB: Shepherd takes advantage of the situation to make the Omega his mate.
CtC: Drocco takes advantage of the situation to make the Omega his mate.

BTBB: Claire enters a depression one her estrous has ended. She does not want
to be mated to Shepherd. Protagonist does not understand why she refuses to
behave as an Omega and adore him. He forces her to comply with her nature

SOTO_000028
Case 5:18-cv-00920-G Document 49-8 Filed 06/03/19 Page 5 of 14

despite her personal feelings.

CtC: Cailyn enters a depression one her estrous has ended. She does not want to
be mated to Drocco. Protagonist does not understand why she refuses to behave
as an Omega and adore him. He forces her to comply with her nature despite
her personal feelings.

BTBB: Shepherd does not understand why Claire does not act like an obedient
Omega.

CtC: Drocco does not understand why Cailyn does not act like an obedient
Omega.

BTBB: Protagonist locks Omega away in his room so that she cannot escape.
CtCa: Protagonist locks Omega away in his room so that she cannot escape.

BTBB: Protagonist is obsessed with his Omega. Demands she obey despite her
vocal rejection of the match.

CtC: Protagonist is obsessed with his Omega. Demands she obey despite her
vocal rejection of the match.

BTBB: Alpha is given unwanted advice from Beta second in command,
CtC: Alpha is given unwanted advice from Beta second in command.

BTBB: Protagonist uses information unwillingly gathered from his Omega to
hunt missing Omegas.

CtC: Protagonist uses information unwillingly gathered from his Omega to hunt
missing Omegas.

BTBB: Instead of asking Clatre why she is unhappy, Protagonist seeks to
manipulate her feelings using outside help.

CtC: Instead of asking Caitlyn why she is unhappy, Protagonist seeks to
manipulate her feelings using outside help.

BTBB: The Omega falls into a deeper depression and desires to die. Worries
constantly about missing Omegas.

CtC: The Omega falls into a deeper depression and desires to die. Worries
constantly about missing Omegas.

BTBB: Omega goes on hunger strike.
CtC: Omega goes on hunger strike.

BTBB: Protagonist is unwilling to change world view, even if it would make
the Omega happy.
CtC: Protagonist is unwilling to change world view, even if it would make the

SOTO_000029
Case 5:18-cv-00920-G Document 49-8 Filed 06/03/19 Page 6 of 14

Omega happy.

BTBB: Once contacted, the other hidden Omegas betray Claire.
CtC: Once contacted, the other hidden Omegas betray Cailyn.

BTBB: Omega begins to develop Stockholm syndrome, questions her reactions
and is confused.

CtC: Omega begins to develop Stockholm syndrome, questions her reactions
and is confused.

BTBB: Protagonist tries to make Claire jealous. This in turn breaks her spirit.
CtC: Protagonist tries to make Cailyn jealous. This in turn breaks her spirit.

BTBB: Claire escapes at first opportunity, jumping off a balcony, leaving book
on cliffhanger.

CtC: Cailyn escapes at first opportunity, floating off a balcony, leaving book on
cliffhanger.

On Wed, Apr 18, 2018 at 2:12 PM, Rachelle Soto

<rachellespen@qmail.com> wrote:
Writing this out has made me sick to my stomach. I'm sure there are

lifted lines, but I have not gone through it with a fine tooth comb. Here is
what I have so far:

The story arc is a replica of Born to be Bound. Here are key points:

BTBB: Protagonist is leader of a violent army that has taken over a city. His
men follow without question.

CtC: Protagonist is leader of a violent army that has taken over a city. His
men follow without question.

BTBB: Omegas are dying off from attacks by Alphas. They go into hiding to
survive.

CtC: Omegas are dying off from attacks by Alphas. They go into hiding to
survive.

BTBB: Main protagonist is searching for the missing Omegas to give them to
his soldiers.

CtC: Main protagonist is searching for the missing Omegas to give them to
his soldiers.

BTBB: Protagonist has Beta confidant as second in command. It is the only
Beta in the army.

SOTO_000030
Case 5:18-cv-00920-G Document 49-8 Filed 06/03/19 Page 7 of 14

CtC: Protagonist has Beta confidant as second in command. It is the only Beta
in the army.

BTBB: Claire (an Omega) approaches protagonist in disguised as a Beta in
order to help the Omegas.

CtC: Cailyn (an Omega) approaches protagonist in disguised as a Beta in
order to help the Omegas.

BTBB: Claire suppresses her scent and estrous by use of drugs so that she can
pass for a Beta.
CtC: Cailyn suppresses her scent and haze by use of magic.

BTBB: Claire’s drugs fail in a room full of Alpha males. All Alphas who
smell her enter a rut. A fight breaks out. Protagonist fights off potential
suitors and steals her away.

CtC: Cailyn’s magic fails in a room full of Alpha males. All Alphas who
smell her enter a rut. A fight breaks out. Protagonist fights off potential
suitors and steals her away.

BTBB: Alpha undresses before Omega. "You are fighting your cycle."
CtC: Alpha undresses before Omega. “You fight your instincts.”

BTBB: Omega fights instincts to refuse Alpha’s advances. Fails.
CtC: Omega fights instincts to refuse Alpha’s advances. Fails.

BTBB: Omega is mindless in her estrous. Has no free will to reject Alpha.
CtC: Omega is mindless in her haze. Has no free will to reject Alpha.

BTBB: Shepherd takes advantage of the situation to make the Omega his
mate.
CtC: Drocco takes advantage of the situation to make the Omega his mate.

BTBB: Claire enters a depression one her estrous has ended. She does not
want to be mated to Shepherd. Protagonist does not understand why she
refuses to behave as an Omega and adore him. He forces her to comply with
her nature despite her personal feelings.

CtC: Cailyn enters a depression one her estrous has ended. She does not want
to be mated to Drocco. Protagonist does not understand why she refuses to
behave as an Omega and adore him. He forces her to comply with her nature
despite her personal feelings.

BTBB: Shepherd does not understand why Claire does not act like an
obedient Omega.
CtC: Drocco does not understand why Cailyn does not act like an obedient

SOTO_000031
Case 5:18-cv-00920-G Document 49-8 Filed 06/03/19 Page 8 of 14

Omega.

BTBB: Protagonist locks Omega away in his room so that she cannot escape.
CtCa: Protagonist locks Omega away in his room so that she cannot escape.

BTBB: Protagonist is obsessed with his Omega. Demands she obey despite
her vocal rejection of the match.

CtC: Protagonist is obsessed with his Omega. Demands she obey despite her
vocal rejection of the match.

BTBB: Alpha is given unwanted advice from Beta second in command.
CtC: Alpha is given unwanted advice from Beta second in command.

BTBB: Protagonist uses information unwillingly gathered from his Omega to
hunt missing Omegas.

CtC: Protagonist uses information unwillingly gathered from his Omega to
hunt missing Omegas.

BTBB: Instead of asking Claire why she is unhappy, Protagonist seeks to
manipulate her feelings outside help.

CtC: Instead of asking Cailyn why she is unhappy, Protagonist seeks to
manipulate her feelings outside help.

BTBB: The Omega falls into a deeper depression and desires to die. Worries
constantly about missing Omegas.

CtC: The Omega falls into a deeper depression and desires to die. Worries
constantly about missing Omegas.

BTBB: Omega goes on hunger strike.
CtC: Omega goes on hunger strike.

BTBB: Protagonist is unwilling to change world view, even if it would make
the Omega happy.

CtC: Protagonist is unwilling to change world view, even if it would make the
Omega happy.

BTBB: Once contacted, the other hidden Omegas betray Claire.
CtC: Once contacted, the other hidden Omegas betray Cailyn.

BTBB: Omega begins to develop Stockholm syndrome, questions her
reactions and is confused.

CtC: Omega begins to develop Stockholm syndrome, questions her reactions
and is confused.

SOTO_000032
Case 5:18-cv-00920-G Document 49-8 Filed 06/03/19 Page 9 of 14

BTBB: Protagonist tries to make Claire jealous. This in turn breaks her spirit.
CtC: Protagonist tries to make Cailyn jealous. This in turn breaks her spirit.

BTBB: Claire escapes at first opportunity, jumping off a balcony, leaving
book on cliffhanger.

CtC: Cailyn escapes at first opportunity, floating off a balcony, leaving book
on cliffhanger.

On Wed, Apr 18, 2018 at 9:44 AM, Rachelle Soto
<rachellespen@qmail.com> wrote:
i don't think she'll know how to do that. And if she does, we sue. I
applied for the copyright last night, and my book came out 2 years
before hers.

On Wed, Apr 18, 2018 at 9:31 AM, Allison

<allison@blushingbooks.com> wrote:
I’m still working on it. I will email you as soon as I have some info. I
don't think we will have a problem getting it down. My only concern is
if we report her book as copyright and then she does the same to you.
We may not be able to get yours back up. Amazon is very “hands off”
when this happens. We had this happen before. An author had a book
up with another publisher who went under. No response for years. No
payments. Etc. she finally reported the book so that we could publish
it. Even with a contract and everything Amazon blocked the book and
would not let us publish it because it had been previously reported
under a copyright infringement.

Sent from my iPhone

On Apr 18, 2018, at 9:17 AM, Rachelle Soto
<rachellespen@qmail.com> wrote:

 

How are we doing on this?

On Tue, Apr 17, 2018 at 8:21 PM, Rachelle Soto

So this is what | need:

! want a screenshot or forward of the auto-email response
from Amazon for the DMCA to share with my lawyer. I’m
reaching out to other authors who have had copyright
infringement issues and they told nie they had zero issues
with Amazon after complaining. It will strengthen our case
that reviews are specifically stating this book is a rip off.
I'd also like to brainstorm on other steps we can take on
this.

SOTO_000033
Case 5:18-cv-00920-G Document 49-8 Filed 06/03/19 Page 10 of 14

On Tue, Apr 17, 2018 at 8:12 PM, Rachelle Soto
<rachellespen@gmail.com> wrote:
Im looking at the copyright website. Do you now
offhand which forms I need to fill out? I don't want to
rage fill out the wrong one. lol

On Tue, Apr 17, 2018 at 7:50 PM, Allison
<allison@blushingbooks.com> wrote:
I’m so sorry! I will get on this first thing in the
morning. If I were you I would file a copyright now.
We also have where you submitted it to us!
I’m good news our customer service lady emailed
today asking about book two in the last series. She
said she gets emails all the time asking about to.

 

I'll touch base tomorrow.
Hugs,
Sent from my iPhone

On Apr 17, 2018, at 7:45 PM, Rachelle Soto
<rachellespen@qmail.com> wrote:

I'm now being attacked publicly even though
I've stayed silent. | don't have a copyright filed
for this, but Allison, can you submit my
contract as proof of first publishing and send in
a DMCA to Amazon.

On Mon, Apr 16, 2018 at 11:04 AM,

Rachelle Soto

<rachellespen@qmail.com> wrote:
I read the book and it did set off lots
of alarms. Its not dystopian, but in a
fantasy world with magic, but the plot
is so freaking similar [and though she
acknowledged lots of people at the end
(including a book that is straight up
copywrite infringement of Game of
Thrones), she did not acknowledge
me. If she had, I would not have been
so pissed]. She is also sending another
author (Nora Ash) to ask me to make
a public post claiming that I do not
think it was a knock off. I'm starting to

SOTO_000034
Case 5:18-cv-00920-G Document 49-8 Filed 06/03/19 Page 11 of 14

wonder if Nora Ash is Zoey Ellis.

These are the similarity in plot listed by one
of the readers:

1. Omegas are disappearing = Omegas
are starving

2. Cailyn seeks help (information)
for Omegas and Drocco can provide
that. Claire seeks help (food) for
Omegas and Sheppard can provide
that.

3. Cailyn suppresses her Haze (by
use of magic) = Claire suppresses
her Heat by use of drugs.

4. Cailyn’s magic stops working and
she goes into Haze in a room full of
alphas = Claire’s Heat suppressants
were actually Heat prompters and
she goes into heat in a room full of
alphas.

5. Cailyn becomes despondent once
her Haze is over; Drocco is mystified
on why she doesn’t act like an
Omega. = Claire becomes
despondent once her Heat is over;
Sheppard is mystified on why she
doesn’t act like an Omega.

6. Both Drocco and Sheppard seek
outside help to get their Omegas to
act right rather than ask their
Omegas why they don’t act right.

7. Cailyn escapes the second she
has an opportunity = Claire escapes
the second she has an opportunity.

Like you said, she did not quote any of
my exact phrasing, so there really is
probably nothing we can do. I also do
not want to risk having my books
taken down. I guess the best I can do
is just let the author know that yes I

SOTO_000035
Case 5:18-cv-00920-G Document 49-8 Filed 06/03/19 Page 12 of 14

did read it, and that NO I am not going
to make a public statement that |
think the book is not a copy. I'd love
to send her a strongly worded letter
from an attorney, but I have no idea
how I would do that.

Ugh,
Addison

On Mon, Apr 16, 2018 at 5:23 AM,
Bethany Burke
<bethany@blushingbooks.com>
wrote:
I appreciate the heads up about the
plagiarism. It’s ironic - if someone
had stolen a couple paragraphs of
your writing but inserted them into a
completely different plot line we’d be
able to go after them. Steal your
entire plot but not steal your
verbiage and it’s much more
difficult. The problem we run into in
any circumstances like this is (what
a surprise) Amazon. Whenever
there’s a significant dispute about a
book, Amazon's position is that they
won't get involved in disputes
between authors.
We could probably raise enough of a
stink that she’d have to take the
book down but I worry that a
possible outcome is that we’d have
to take your books down as well. I
am looking at her books now - what
about the other two books in the
series?

I will buy this book and read it - if
any of our loyal fans have sent you
any specific comparisons let me
know. I saw one review which said
that it’s not THAT MUCH like your
books because one of the characters

SOTO_000036
Case 5:18-cv-00920-G Document 49-8 Filed 06/03/19 Page 13 of 14

is more complex. So if stole the
entire plot of Star Wars but made
Leia more interesting, that would be
OK? What bullshit.

I don’t blame you for being bummed
but sometimes ironically controversy
can help sell books - just the
mention of your books in her reviews
is likely selling some books. But
send me what you have

documenting this and I will run it by
our attorney.

We are actually right now doing a
very high level Facebook marketing
program with a consultant and one
of the things we’re doing with her is
working on how to use Facebook to
sell the backlist. You are definitely
already on the list of authors that we
want to experiment with but I will
make sure you are on the top of the
list.

Anne

> On Apr 16, 2018, at 1:19 AM,
Rachelle Soto
<rachellespen@qmail.com> wrote:
>

> Hi ladies,

>

> Another Omegaverse series has
come out that is a blatant knockoff
of BTBB. It’s called Crave To
Conquer, by Zoey Ellis. It’s so close
to the plot of btbb, that I’m getting
constant messages from readers
letting me know someone copied my
story. I’ve ignored it, but its really
getting me down. Since it’s not
outright plagiarism, I don’t think
there’s anything that can be done,
but I thought you might need to
know.

>

> Thoughts

>

> Also, I want to run some Facebook
ads for the series. What do you
think?

SOTO_000037
Case 5:18-cv-00920-G Document 49-8 Filed 06/03/19 Page 14 of 14

>
> -Addison
>

> Sent from my iPhone

SOTO_000038
